0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 7 and 9 are objected to because of the following informalities:
In claim 1, “a sensor systematic error variation value ;” should be “a sensor systematic error variation value[[ ]];” (remove the space)
In claim 1, “determining by the processor whether a first stability” should be “determining, by the processor, whether a first stability”
In claim 1, “wherein, when the multiple sensing signal reference values” should be “
In claim 2, “wherein the sensing signals include” should be “wherein the multiple sensing signals include”
In claims 3-4, “a first stability” should be “[[a]] the first stability”
In claims 3-4, “a first preset range” should be “[[a]] the first preset range”
In claim 4, “and then the first risk prediction assessment value is generated by the decision unit;” should be “and generating the first risk prediction assessment value  by the decision unit;”
In claim 4, “and then the second risk prediction assessment value is generated by the decision unit” should be “and generating the second risk prediction assessment value 
In claim 7, “when determining that the first risk prediction assessment value is lower than the collision risk prediction assessment value,” should be “wherein, when determining that the first risk prediction assessment value is lower than the collision risk prediction assessment value,”
In claim 7, “when determining that the first risk prediction assessment value is not lower than the collision prediction assessment value,” should be “wherein, when determining that the first risk prediction assessment value is not lower than the collision prediction assessment value,”
In claim 9, “combining the multiple control values and the control signal correction value for calculation to generate” should be “combining the multiple control values and the control signal correction value for a calculation to generate”
In claim 9, “determining by the processor whether a second stability of the control signal reference values” should be “determining, by the processor, whether a second stability of the multiple control signal reference values”
In claim 9, “when the control signal reference values are steadily distributed” should be “wherein, when the control signal reference values are steadily distributed”
In claim 9, “when the control signal reference values are not steadily distributed” should be “wherein, when the control signal reference values are not steadily distributed”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 4, 6 and 9 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are: 
“decision unit” configured to generate first and second risk prediction assessment values in claims 1 and 4 and configured to generate third and fourth risk prediction assessment values in claim 9
“storage module” which stores values in claim 6
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“decision unit”: the “decision unit” is disclosed multiples, including in: Page 11, lines 16-24; Page 12, lines 13-15; Page 15, lines 17-20; Page 21, lines 8-16; Page 23, lines 3-24; Fig. 4A, box 30A; Fig. 4B, box 30B; and Fig. 4C, box 30C, among other locations. However, it is not specified anywhere in the disclosure whether the decision unit takes the form of hardware, software executed by a processor, or another form entirely. Therefore, the limitation is indefinite and the claims in question and their dependents are rejected under 35 USC 112(b) in the section of this office action called “Claims Rejections – 35 USC 112”.
“storage module”: while the storage module is disclosed in at least Page 8, lines 13-15 and Page 14, lines 11-13 of applicant’s specification, it is never specified whether the storage module takes the form of hardware, software executed by a processor, or another form entirely. Therefore, the limitation is indefinite and the claim in question is rejected under 35 USC 112(b) in the section of this office action called “Claims Rejections – 35 USC 112”.
In order to overcome these 112(f) interpretations and the accompanying 112(b) rejection, examiner recommends that applicant amend claims 1, 4, and 9 to delete all instances of the limitation “by the decision unit”; and amend claim 6 to delete the limitation, “stored in a storage module, and are”. However, this is merely examiner’s suggestion to move forward prosecution; it is ultimately up to applicant how applicant wishes to amend the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, 3-4 and 9, applicant recites the following limitations:
“steadily distributed” in claims 1, 4 and 9
 “steadily falls” in claim 3
However, in all of these limitations, it is unclear what “steadily” means. Therefore, each of the above claim limitations is indefinite and rejected under 35 USC 112(b). Applicant can amend the claims to clarify what is meant by “steadily”. Alternatively, applicant can simply delete all instances of the limitation “steadily” from all of the claims.
Until such appropriate amendments are made, the claims in question and their dependents are rejected under 35 USC 112(b). For purposes of prior art searching, examiner will apply examiner’s broadest reasonable interpretation.

Claims 1-10 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention due to the 112(f) interpretation discussed in the “Claim Interpretation” section of this office action.
Regarding claims 1, 4, 6, and 9, the following claim limitations invokes 35 U.S.C. 112(f):
“decision unit” configured to generate first and second risk prediction assessment values in claims 1 and 4 and configured to generate third and fourth risk prediction assessment values in claim 9
“storage module” which stores values in claim 6
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, a review of the specification reveals the following:
“decision unit”: the “decision unit” is disclosed multiples, including in: Page 11, lines 16-24; Page 12, lines 13-15; Page 15, lines 17-20; Page 21, lines 8-16; Page 23, lines 3-24; Fig. 4A, box 30A; Fig. 4B, box 30B; and Fig. 4C, box 30C, among other locations. However, it is not specified anywhere in the disclosure whether the decision unit takes the form of hardware, software executed by a processor, or another form entirely.
“storage module”: while the storage module is disclosed in at least Page 8, lines 13-15 and Page 14, lines 11-13 of applicant’s specification, it is never specified whether the storage module takes the form of hardware, software executed by a processor, or another form entirely.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, as their respective dependents do not clarify the above limitations, their dependents are also rejected under 35 U.S.C. 112(b).
In order to overcome these 112(f) interpretations and the accompanying 112(b) rejection, examiner recommends that applicant amend claims 1, 4, and 9 to delete all instances of the limitation “by the decision unit”; and amend claim 6 to delete the limitation, “stored in a storage module, and are”. However, this is merely examiner’s suggestion to move forward prosecution; it is ultimately up to applicant how applicant wishes to amend the claims.

If deleting the limitations in question is not acceptable to applicant, applicant may instead:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of collecting sensor data, averaging the sensor data, calculating an error between the collected data and the average, calculating an average of the errors, calculating an error variation value, calculating a correction value based on the average of the errors, combining the correction value and the collected data to generate reference values, and evaluating the reference values with respect to a preset range. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A driving risk assessment and control decision-making method for an autonomous vehicle comprising: 
detecting a surrounding state of the autonomous vehicle multiple times to generate multiple sensing signals by a sensor; 
quantifying the multiple sensing signals to generate multiple sensing values, and calculating a sensing average value of the multiple sensing values by a processor; 
calculating a sensing error value between each of the multiple sensing values and the sensing average value respectively, calculating a sensing error average value of the sensing error values, and calculating a sensing error variation value of the sensor by the processor; 
calculating a sensing signal correction value by the processor based on the sensing error average value, the sensing error variation value and a sensor systematic error average value and a sensor systematic error variation value ; 
combining the multiple sensing values and the sensing signal correction value to generate multiple sensing signal reference values by the processor; 
determining by the processor whether a first stability of the multiple sensing signal reference values falls within a first preset range; 
wherein, when the multiple sensing signal reference values are steadily distributed in the first preset range, transmitting the multiple sensing signal reference values to a decision unit by the processor and generating a first risk prediction assessment value by the decision unit; 
when the multiple sensing signal reference values are not steadily distributed in the first preset range, generating a second risk prediction assessment value by the decision unit; and 
generating a control mechanism for the autonomous vehicle by a controller based on the first risk prediction assessment value or the second risk prediction assessment value.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of collecting sensor data, averaging the sensor data, calculating an error between the collected data and the average, calculating an average of the errors, calculating an error variation value, calculating a correction value based on the average of the errors, combining the correction value and the collected data to generate reference values, and evaluating the reference values with respect to a preset range, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the final limitation, which recites a “control mechanism” for the autonomous vehicle, also does not serve to integrate the judicial exception into a practical application because the “control mechanism” is recited at such a high level of generality that it could refer to insignificant extra-solution activity such as outputting a warning. Outputting the judicial exception is not adequate to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. While the processor is disclosed as performing operations on nearly every page of applicant’s specification, its structure is never further specified. Therefore, it is nothing more than a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 72, applicant recites The method as claimed in claim 1, wherein the sensing signals 8include obstacle intention signals, object distance signals, and vehicle light 9signals.  
However, specifying the type of data gathered does not change that a user could mentally observe and gather the data. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 103, applicant recites The method as claimed in claim 1, wherein the step of determining 11whether a first stability of the multiple sensing signal reference values falls 12within a first preset range further includes: 13determining whether a discrete variation degree of the multiple sensing 14signal reference values is smaller than a threshold value; 15when the discrete variation degree is smaller than the threshold value, 16determining that the first stability of the multiple sensing signal reference 17values steadily falls within the first preset range; and 18when the discrete variation degree is not smaller than the threshold 19value, determining that the first stability of the multiple sensing signal 20reference values does not fall within the first preset range.  
However, a user could mentally perform these comparisons. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 214, applicant recites The method as claimed in claim 1, wherein the step of determining 22whether a first stability of the multiple sensing signal reference values falls 23within a first preset range includes: 
judging whether the multiple sensing values are steadily distributed in a 271 statistical distribution confidence interval with an upper limit value and a lower limit value; 
3when the multiple sensing values are steadily distributed between the 4upper limit value and the lower limit value of the statistical distribution 5confidence interval, determining that the first stability of the multiple sensing 6signal reference values is in the first preset range and then the first risk 7prediction assessment value is generated by the decision unit; 
8when the multiple sensing values are not steadily distributed between 9the upper limit value and the lower limit value of the statistical distribution 10confidence interval, determining that the first stability of the multiple sensing 11signal reference values is not in the first preset range and then the second risk 12prediction assessment value is generated by the decision unit; 
13wherein the step of determining whether the multiple sensing values 14are steadily distributed in the statistical distribution confidence interval further 15includes steps of: 
16determining whether a first number of the sensing values are 17steadily distributed between the upper limit value and the lower limit 18value of the statistical distribution confidence interval; 
19when the first number of sensing values are distributed between 20the upper limit value and the lower limit value, determining the first 21stability of the multiple sensing signal reference values is in the first preset range; 
23when the first number of the sensing values are not distributed between the upper limit value and the lower limit value, determining the 28first stability of the multiple sensing signal reference values is not in the first the preset range; 
3wherein the upper limit value and the lower limit value are determined 4by a second weight ratio of the sensing signal reference values and the discrete 5variation degree of the sensing signal reference values.  
	However, all of these calculations and comparisons can be performed mentally or manually by a user. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 65, applicant recites The method as claimed in claim 4, wherein the second weight ratio 7is generated by a lookup table.  
However, a user could mentally consult a lookup table to obtain the value. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 86, applicant recites The method as claimed in claim 4, wherein the multiple sensing 9values, the upper limit value and the lower limit value are stored in a storage 10module, and are calculated, compared and accessed by the processor.  
However, the above calculations and storing of information can be performed mentally or manually by a user. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 117, applicant recites The method as claimed in claim 1, wherein when the decision unit 12generates the first risk prediction assessment value, the processor determines 13whether the first risk prediction assessment value is lower than a collision risk 14prediction assessment value; 
15when determining that the first risk prediction assessment value is 16lower than the collision risk prediction assessment value, the processor 17transmits a first control signal to the controller to execute an automatic driving 18mechanism or a vehicle trajectory prediction mechanism for the autonomous 19vehicle; and 
20when determining that the first risk prediction assessment value is not 21lower than the collision prediction assessment value, the processor transmits a 22second control signal to the controller to execute a human driving mechanism 23for the autonomous vehicle.  
However, a user could mentally perform the comparisons recited above. Furthermore, the various “mechanisms” recited above are recited at such a high level of generality that they could refer to insignificant extra-solution activity such as outputting a warning. Outputting the judicial exception is not adequate to integrate the judicial exception into a practical application. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method as claimed in claim 7, wherein when the decision unit 29generates the second risk prediction assessment value, the processor determines whether the second risk prediction assessment value is lower than the collision 3risk prediction assessment value; and 
4when determining that the second risk prediction assessment value is 5lower than the collision prediction assessment value, the processor transmits a 6third control signal to the controller to execute the human driving mechanism.  
However, a user could mentally perform the comparison recited above. Furthermore, the “mechanism” recited above is recited at such a high level of generality that it could refer to insignificant extra-solution activity such as outputting a warning. Outputting the judicial exception is not adequate to integrate the judicial exception into a practical application. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 79, applicant recites The method as claimed in claim 1, further comprising: 
8generating multiple control signals of the vehicle by the controller; 
9quantifying the multiple control signals by the processor to generate 10multiple control values, and then calculating a control average value of the 11multiple control values; 
12calculating control error values according to the multiple control values 13and the control average value, a control error average value of the control error 14values, and a control error variation value of the controller; 
15integrating the control error average value, the control error variation 16value, a controller systematic error average value, and a controller systematic 17error variation value by the processor to generate a control signal correction 18value of the controller; 
19combining the multiple control values and the control signal correction 20value for calculation to generate multiple control signal reference values by the 21processor; 
22determining by the processor whether a second stability of the control 23signal reference values falls within a second preset range; 
when the control signal reference values are steadily distributed in the 30second preset range, transmitting the control signal reference values to the decision unit by the processor, and generating a third risk prediction assessment 3value by the decision unit; 
4when the control signal reference values are not steadily distributed 5within the second preset range, generating a fourth risk prediction assessment 6value by the decision unit; and 
7generating the control mechanism by the controller according to the 8third risk prediction assessment value or the fourth risk prediction assessment 9value.  
However, a user could mentally perform the comparisons and calculations recited above. Furthermore, the “mechanism” recited above is recited at such a high level of generality that it could refer to insignificant extra-solution activity such as outputting a warning. Outputting the judicial exception is not adequate to integrate the judicial exception into a practical application. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 1010, applicant recites The method as claimed in claim 9, wherein: 
11when the decision unit generates the first risk prediction assessment 12value and the third risk prediction assessment value, the processor transmits a 13fourth control signal to the controller to execute an automatic driving 14mechanism or a vehicle trajectory prediction mechanism; and 
15when the decision unit generates the second risk prediction assessment 16value or the fourth risk prediction assessment value, the processor transmits a fifth control signal to the controller to execute a human driving mechanism.
However, the various “mechanisms” recited above are recited at such a high level of generality that they could refer to insignificant extra-solution activity such as outputting a warning. Outputting the judicial exception is not adequate to integrate the judicial exception into a practical application. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Examiner’s suggestion to overcome the 101 rejections: a common way for applicants to overcome 101 rejections in vehicle control cases is to affirmatively recite control of vehicle actuators to perform autonomous driving based on already recited processed data. This is because a user cannot mentally or manually operate actuators of a vehicle to perform autonomous driving. Such a limitation should not be included in an “or” statement with another limitation that does not recite control of vehicle actuators. In order to make such an amendment, applicant could make the following amendment to the last paragraph of claim 1:
“controlling autonomous driving of the autonomous vehicle by a controller based on the first risk prediction assessment value or the second risk prediction assessment value.”

However, this is merely examiner’s suggestion to move forward prosecution. It is ultimately up to applicant how applicant wishes to amend the claims.

Allowable Subject Matter
Claims 1-10 are object to for containing allowable subject matter, but would be allowable if rewritten to resolve the claim objections and rejections cited in previous sections of this office action.
The closest prior art of record is Zhu et al. (US 20220003855 A1) in view of Aoki et al. (US 20220227386 A1) in further view of Kroeger et al. (US 20200005489 A1), hereinafter referred to as Zhu, Aoki and Kroeger, respectively. The following is examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 1, Zhu discloses A driving risk assessment and control decision-making method for an autonomous vehicle (See at least Fig. 7 in Zhu and [Zhu, 0061]) comprising: 
detecting a surrounding state of the autonomous vehicle multiple times to generate multiple sensing signals by a sensor (See at least Fig. 7 in Zhu: Zhu discloses that at block 701, processing logic perceives a surrounding environment of an autonomous driving vehicle (ADV) using one or more sensors, the surrounding environment including one or more obstacles [See at least Zhu, 0061]); 
quantifying the multiple sensing signals to generate multiple sensing values (See at least Fig. 7 in Zhu: Zhu discloses that at block 701, processing logic perceives a surrounding environment of an autonomous driving vehicle (ADV) using one or more sensors, the surrounding environment including one or more obstacles [See at least Zhu, 0061]), and calculating a sensing average value of the multiple sensing values by a processor (See at least Fig. 7 in Zhu: Zhu discloses that at block 704, processing logic determines an average offset distance based on each of the matching features for a planning cycle (e.g., a cycle of 100 milliseconds) [See at least Zhu, 0061]. Zhu further discloses that, at block 705, processing logic determines an average offset distance distribution based on the average offset distance for a predetermined number of planning cycles (e.g., 10 minutes) [See at least Zhu, 0061]. Zhu further discloses that as part of constructing this average offset distance distribution, an average may be calculated as a mean by averaging the points in the distribution [See at least Zhu, 0056]. The mean of the average offset distance distribution may be regarded as a sensing average of multiple sensing values); 
calculating a sensing error value between each of the multiple sensing values and the sensing average value respectively, calculating a sensing error average value of the sensing error values, and calculating a sensing error variation value of the sensor by the processor (Zhu discloses that the standard deviation of the distribution may be calculated in order to evaluate the extent of the actual distribution’s offset from a mean of zero [See at least Zhu, 0056-0059]. It will be appreciated by anyone of ordinary skill in the art that a standard deviation is calculated by determining the difference (which may be regarded as applicant’s “sensing error value”) between each data point and the mean, summing the squares of the differences and dividing them by the number of data points (which may be regarded as applicant’s “sensing error average value”), and taking the square root (which may be regarded as applicant’s “variation value”). This formula for standard deviation can also be written by anyone of ordinary skill in the art as:             
                σ
                =
                
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            μ
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            N
                        
                    
                
            
        . Therefore, the standard deviation of the offset distribution may be regarded as applicant’s “sensing error variation value”); 
calculating a sensing signal correction value by the processor based on the sensing error average value, the sensing error variation value and a sensor systematic error average value and a sensor systematic error variation value (See at least Fig. 7 in Zhu: Zhu discloses that, at block 705, processing logic determines an average offset distance distribution based on the average offset distance for a predetermined number of planning cycles (e.g., 10 minutes), and that at block 706, processing logic sends an alert to the autonomous driving vehicle (ADV) to alert that the one or more sensors is recommended or requires a recalibration if the average offset distance distribution satisfies a predetermined condition [See at least Zhu, 0061]. Also see at least Figs. 6A-C in Zhu: Zhu discloses that when the mean for distribution 601 is within a distance of a threshold of one standard deviation from a zero offset (Fig. 6A), no notification of a sensors recalibration is sent; when the zero offset is more than one standard deviation but less than two standard deviations from a mean for distribution 602 (Fig. 6B), ADV 101 sends a first level alert to an operator to recommend a sensors recalibration; and when the zero offset is more than two standard deviations from a mean for distribution 603 (Fig. 6C), ADV 101 sends a second level alert to an operator to requisite a sensors recalibration [See at least Zhu, 0059]. As previously stated, the mean of the offset distribution is applicant’s “sensing error average value” and the standard deviation of the offset distribution is applicant’s “sensing error variation value”. The zero offset, which is 0 being used as a point of comparison, may be regarded as applicant’s “sensor systematic error average value” since it is the average of a theoretical distribution with zero offset. Any of the threshold number of standard deviations disclosed in [Zhu, 0059] may be regarded as applicant’s “sensor systematic error variation value”. The comparison of the actual number of standard deviations corresponding to the actual mean to the threshold number of standard deviations to generate an alert as in [Zhu, 0059] may be regarded as calculating a sensing signal correction value, where the sensing signal correction value is the number of standard deviations corresponding to the actual mean).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method further comprising combining the multiple sensing values and the sensing signal correction value to generate multiple sensing signal reference values by the processor; 
determining by the processor whether a first stability of the multiple sensing signal reference values falls within a first preset range; 
wherein, when the multiple sensing signal reference values are steadily distributed in the first preset range, transmitting the multiple sensing signal reference values to a decision unit by the processor and generating a first risk prediction assessment value by the decision unit; 
when the multiple sensing signal reference values are not steadily distributed in the first preset range, generating a second risk prediction assessment value by the decision unit; and 
generating a control mechanism for the autonomous vehicle by a controller based on the first risk prediction assessment value or the second risk prediction assessment value.
This is because none of the prior art of record, taken either alone or in combination, teaches or suggests the missing step of combining the multiple sensing values [i.e., the original data sets gathered at the beginning of the claim] and the sensing signal correction value [the correction value generated as a result of all those statistics calculations based on the same original dataset] to generate multiple sensing signal reference values by the processor (emphasis added). Consequently, the subsequently recited steps, which depend on this missing step, are also not taught or suggested by the prior art of record.
In order for a reference to read on the missing claim step, the reference would have to teach taking a statistical value derived from a dataset, and combining that statistical value with the same dataset used to generate the statistical value in the first place to generate a new dataset, all in the context of vehicle controls. This is not the same thing as art which generates a calibration matrix and uses it to correct the original data because in such art, those calibration matrices are typically derived from averaged differences between common feature points of two images, not from differences between points in an image and the average of all points in an image as claimed. This will be explained further with respect to the Kroeger later in this section.
Zhu comes close to teaching the missing step, since Zhu teaches calculating a number of standard deviations to determine whether to output a sensor maintenance message (See at least [Zhu, 0059]). Because applicant stipulates that the “sensing signal correction value” must be calculated, examiner uses the number of standard deviations disclosed in [Zhu, 0059] to read on the “sensing signal correction value”. However, no prior art of record combines a number of standard deviations with the original dataset used to generate that standard deviation to generate a set of reference values. Furthermore, there is no obvious equivalent for a number of standard deviations in any of the other prior art of record that would make it obvious to combine with Zhu to arrive at generation of such a set of reference values, because the standard deviation is inherently calculated based on the mean of a dataset but other references in the sensor calibration art (i.e., Kroeger below) do not calculate that average, let alone calculating a standard deviation. Zhu is therefore not in the field of endeavor of combining a set of sensor values with a correction value derived from those sensor values based on a deviation from an average of those same sensor values in order to obtain a reference set of sensor values in order to generate autonomous vehicle controls, and it would have been obvious to combine Zhu with any other prior art of record to arrive at the claimed invention.
Aoki also comes close to teaching the missing step, since Aoki teaches a vehicle sensor correction method wherein an average of the differences between a reference time series and an observed time series is calculated for a selected sensor to calculate a correction parameter of the sensor (See at least [Aoki, 0071] and step 222e in Fig. 5 of Aoki). However, while these portions of Aoki do disclose a reference time series, the reference time series is not generated based on the correction parameter; instead, the correction parameter is generated based on the reference time series, which is the exact opposite of what is claimed (See at last [Aoki, 0071]). Furthermore, the reference time series is not itself generated based off of a mean, average or standard deviation, and neither is any subsequently generated set of values. There is also nothing disclosed in Aoki about combining a standard deviation or a correction value with an original data set used to calculate the deviation or correction value to obtain another data set. Aoki is therefore not in the field of endeavor of combining a set of sensor values with a correction value derived from those sensor values based on a deviation from an average of those same sensor values in order to obtain a reference set of sensor values in order to generate autonomous vehicle controls, and it would have been obvious to combine Aoki with any other prior art of record to arrive at the claimed invention.
To provide perspective on a typical sensor calibration reference, and illustrate how the such sensor calibration references do not have the same statistical processes as the claimed invention, examiner includes Kroeger: Kroeger teaches a method wherein an autonomous vehicle compares readings from a camera and a lidar sensor to calibrate the camera with respect to the lidar sensor (See at least [Kroeger, 0087-0103]). However, Kroeger is silent with respect to calculating a mean, average or standard deviation for a series of data, unlike Zhu. Instead, the differences between corresponding points from the two sensors are used to perform calibration, which is not a similar statistical process to Zhu, Aoki, the claimed invention, or any other prior art of record. Kroeger is therefore not in the field of endeavor of combining a set of sensor values with a correction value derived from those sensor values based on a deviation from an average of those same sensor values in order to obtain a reference set of sensor values in order to generate autonomous vehicle controls, and it would have been obvious to combine Kroeger with any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 1 and its dependents contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668